Title: John Adams to Abigail Adams, 20 September 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia Septr. 20. 1774
     
     I am very well yet:—write to me as often as you can, and send your Letters to the Office in Boston or to Mr. Cranches, whence they will be sent by the first Conveyance.
     I am anxious to know how you can live without Government. But the Experiment must be tryed. The Evils will not be found so dreadfull as you apprehend them.
     Frugality, my Dear, Frugality, OEconomy, Parcimony must be our Refuge. I hope the Ladies are every day diminishing their ornaments, and the Gentlemen too.
     Let us Eat Potatoes and drink Water. Let us wear Canvass, and undressed Sheepskins, rather than submit to the unrighteous, and ignominious Domination that is prepared for Us.—Tel Brackett, I shall make him leave off drinking Rum. We cant let him fight yet.—My Love to my dear ones.
     
      Adieu.
      John Adams
     
    